Appeal by the defendant *518from a judgment of the County Court, Dutchess County (King, J.), rendered July 7, 1987, convicting him of criminal possession of stolen property in the second degree, upon his plea, of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s claim that he was not afforded the effective assistance of counsel is based largely on facts dehors the record. Insofar as we are able to review his claim of ineffective assistance of counsel, we find that defense counsel’s performance amply met the standard of meaningful representation (see, People v Baldi, 54 NY2d 137). Thompson, J. P., Brown, Balletta, Miller and O’Brien, JJ., concur.